Citation Nr: 9934594	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-20 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $15,132.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from November 1941 to October 
1945.  The veteran died in September 1966, and the appellant 
is his widow.  This appeal arises from a September 1994 
decision of the Committee on Waivers and Compromises of the 
New York, New York RO, which denied the appellant's request 
for waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $15,132 on the basis that 
recovery would not be against equity and good conscience.


REMAND

The evidence of record shows that by letter dated in June 
1967, the appellant was awarded death pension benefits, 
effective in September 1966, on the basis her countable 
income did not exceed the maximum annual limit.  By a letter 
dated in April 1993, the RO notified the appellant that her 
death pension benefits were retroactively terminated, 
effective February 1989, on the basis that her countable 
income was actually more than what the RO was originally led 
to believe.  This action created the overpayment at issue.  

The Board must first determine whether the debt at issue was 
properly created.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has concluded that it is 
improper to adjudicate an application for waiver without 
first determining the lawfulness of the debt asserted.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  To that end, 
the Board notes that the RO prepared an audit of the 
appellant's account in June 1993.  Thereafter, the appellant 
submitted statements that indicate the dates and amounts of 
her unreimbursed medical expenses from 1989 to 1992.  
However, the evidence of record does not show that the RO 
reviewed the appellant's countable income in light of the new 
information provided by the appellant.  As the determination 
of the proper creation of the overpayment is relevant to the 
appellant's request for waiver of that overpayment, the RO 
should prepare another audit that considers the new 
information from the appellant.

In addition, the Board notes that the termination of death 
pension benefits apparently was made following an Income 
Verification Match (IVM).  The IVM revealed that the 
appellant had unreported earned and unearned income in 1989.  
If the IVM folder is still available, the RO should forward 
it to the Board along with the claims folder.

Moreover, the Board notes that the statement of the case 
(SOC) provided to the appellant did not contain the 
applicable law and regulations, particularly 38 U.S.C.A. 
§ 5302 and 38 C.F.R. § 1.965, and a discussion of how each of 
the elements of the equity and good conscience standard 
affected the RO's decision.  According to 38 C.F.R. § 19.29, 
a SOC must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  In the present case, it is evident that 
the SOC is inadequate, as the RO failed to set forth the 
applicable laws and regulations and to discuss how each 
element of the equity and good conscience standard affected 
its determination.

Finally, the record shows that the appellant most recently 
submitted a financial status report in 1994.  It would be 
useful to obtain a current financial status report to 
determine how the appellant's circumstances have changed 
since 1994.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should prepare an audit, 
setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the appellant, the amounts of 
income considered in determining pension 
entitlement, and any medical expenses 
used to reduce countable income.  All 
income and expenses used to reduce 
countable income should be itemized in 
the report.  Once compiled, the audit 
report must be associated with the claims 
folder, and a copy must be sent to the 
appellant.

2.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

3.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the appellant with a supplemental 
statement of the case (SSOC) which 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 (West 1991) and 38 C.F.R. § 1.965 
(1999), and a discussion of how each of 
the elements in these laws and 
regulations affected the RO's 
determination.  The appellant should be 
given the opportunity to respond to the 
SSOC.  

4.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the appellant's Income 
Verification Match (IVM) folder along 
with the claims folder.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



